Citation Nr: 0015242	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  97-11 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for a right lower 
extremity disability, shell fragment wound scars, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
October 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

In October 1998, the Board remanded the veteran's claim to 
the RO for additional development.  While the case was in 
remand status, the veteran appointed the Veterans of Foreign 
Wars of the United States as his new representative.  The 
case has been returned to the Board and is ready for further 
review.  

The veteran's representative has pointed out that during the 
veteran's recent examination, his service-connected right arm 
disability was evaluated by the examiner.  It has been argued 
that this constitutes an informal claim for a compensable 
evaluation for the service-connected right arm.  The matter 
is referred to the RO for additional development.  


REMAND

The veteran seeks an increased evaluation for his service-
connected right lower extremity disability, shell fragment 
wound scars, beyond the currently assigned 10 percent.  The 
Board notes that the veteran was last examined by VA in 
December 1998 in response to the Board's October 1998 
directive.  It was pointed out by the veteran's 
representative in his May 2000 argument that it was noted 
that the veteran arrived at the examination in a wheelchair, 
but that the examiner did not indicate if this was due to 
service-connected or nonservice-connected disability.  It was 
also pointed out by the veteran's representative that the 
veteran's disability included scarring, and that the recent 
examination did not address the veteran's scars.  The 
representative has requested that a separate rating for 
scarring be considered and that a dermatology examination 
with color photographs should be conducted.  It was also 
noted that the recent VA examiner did not provide range of 
motion in degrees for the right hip, and that while the 
examiner referred to X-ray reports, none were associated with 
the claims file.  

The representative has argued that based on the above, the 
most recent VA examination is not adequate for rating 
purposes.  A remand for another examination was requested.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his well grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter, "the Court") 
has held that the duty to assist includes the duty to obtain 
adequate and contemporaneous VA examinations, including 
examinations by specialists when indicated, and to obtain 
medical records to which the veteran has referred or which 
may be pertinent to the issues.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990); Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
the statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:


1.  The RO should schedule the veteran 
for an examination by a board certified 
orthopedist, if available, to evaluate 
the veteran's service-connected right 
lower extremity disability.  All 
indicated studies, including complete X-
rays, should be performed.  Range of 
motion of all joints of the right lower 
extremity should be documented in degrees 
and the examiner should note any painful 
motion, weakness, or atrophy.  The 
examiner should provide complete and 
detailed discussion with respect to any 
weakness; instability; effusion; 
fatigability; incoordination; restricted 
movement; or pain on motion.  The 
veteran's gait should be described, and 
if any ambulatory assisting devices are 
used due to the service-connected 
disability, this should be discussed.  In 
relation to any subjective complaints of 
pain, the examiner should note if pain 
visibly manifested on movement of the 
joint, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse, or the presence or absence of any 
other objective manifestation that would 
demonstrate disuse or functional 
impairment due to the right lower 
extremity disability.  The examiner 
should offer opinions as to whether there 
is adequate pathology present to support 
the level of each of the veteran's 
subjective complaints.  The examiner is 
requested to completely review the claims 
folder prior to the examination, and to 
clearly differentiate all manifestations 
referable solely to the veteran's 
service-connected disability.  The 
examiner should also comment on the 
veteran's employability.  A complete 
rationale for all opinions and 
conclusions expressed should be given.  

2.  The veteran should be scheduled for a 
VA dermatology examination.  The claims 
folder and a copy of this Remand are to 
be made available to the examiner in 
conjunction with the examination.  The 
examiner must describe all scars of the 
veteran's right lower extremity, to 
include whether the scars are poorly 
nourished, with repeated ulceration or 
are tender and painful on objective 
demonstration or result in any limitation 
of motion of any involved area.  Color 
photographs of the involved area should 
be included in the examination report.  
All conclusions and opinions must be 
supported by complete rationale. 

3.  After the examinations have been 
completed, the RO should review the 
examination reports to ensure that they 
comply with the directives of this 
remand, and if not, corrective action 
must be taken.  

4.  Then the RO should take any other 
necessary action, including consideration 
of whether a separate rating for scarring 
is warranted, per Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994), and 
readjudicate the issue on appeal.  



After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, or if a timely Notice of 
Disagreement is received as to any other matter, the veteran 
and his representative should be provided with an appropriate 
Supplemental Statement of the Case.  After allowing the 
veteran appropriate time to respond, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to the final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




